NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

WILLIE LEE WINTONS,              )
                                 )
           Appellant/Cross-      )
           Appellee.             )
                                 )
v.                               )                 Case No. 2D17-2659
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee/Cross-       )
           Appellant.            )
________________________________ )


Opinion filed September 28, 2018.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Howard L. Dimmig, II, Public Defender,
and Jean Marie Henne, Special Assistant
Public Defender, Bartow, for Appellant/
Cross-Appellee.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa,
for Appellee/Cross-Appellant.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.